EXHIBIT 10.22
MONSANTO COMPANY
EXECUTIVE HEALTH MANAGEMENT PROGRAM
(As Amended and Restated as of October 25, 2010)

1.   Purpose. The purpose of the Monsanto Company Executive Health Management
Program (“Plan”) is to reimburse eligible executives for the cost of certain
medical diagnostic procedures, including routine medical examinations, blood
tests and X-rays, or to arrange to have such procedures made available to such
eligible executives.   2.   Effective Date. This Plan was originally effective
as of July 19, 2004. The Plan, as amended and restated, is effective as of
October 23, 2006.   3.   Eligibility. Each member of the Executive Team of
Monsanto Company (“Monsanto”) or such other executive as designated by the
People and Compensation Committee of the Board of Directors of Monsanto Company
(the “Committee”) shall be a Participant as of the later of: (i) the date he or
she becomes a member of the Executive Team, (ii) in the case of any other
executive, the date he or she is designated a Participant by the Committee, or
(iii) the Effective Date. If a Participant ceases to be a member of the
Executive Team or other eligible executive officer, his or her participation in
the Plan shall cease unless otherwise provided by the Committee, subject to any
right of continuation coverage described in Section 5.   4.   Benefits.

     A. Medical Benefits. A Participant will be eligible to receive medical
diagnostic procedures approved or made available by Monsanto’s Corporate
Occupational Medicine department from time to time, at such facilities as
determined by the Director, Occupational Medicine. Such procedures may include
routine medical examinations, blood tests, X-rays and other diagnostic
procedures. Such procedures will not include expenses incurred or services for
(a) the treatment, cure or testing of a known illness or disability, (b) the
treatment or testing for a physical injury, complaint or specific symptom of a
bodily malfunction or (c) any activity undertaken for exercise, fitness,
nutrition, recreation or general improvement of health.
     B. Travel Expenses. To the extent medical diagnostic procedures approved or
made available under the Plan are provided at facilities which would result in a
Participant incurring travel to obtain such benefits, all such expenses
(including but not limited to airfare, meals and lodging) shall be borne by
Monsanto.

 



--------------------------------------------------------------------------------



 



5.   Continuation of Coverage. To the extent required by law (including
Section 4980B of the Internal Revenue Code of 1986, as amended), if a
Participant ceases to be a member of the Executive Team or other eligible
executive officer and undertakes to pay any applicable premium to Monsanto for
continuation coverage, coverage under the Plan may continue so long as such
payments are made, but not beyond the end of the period for which such coverage
is required by law. In addition, the former Participant shall be treated as a
Participant under the Plan to such extent as is required by law, and shall be
entitled to any benefits otherwise made available to Participants during such
period of continued coverage, as described in Section 4 A.   6.   Source of
Funds. Monsanto shall contribute the amount required to pay benefits under this
Plan out of its general assets at the time such benefits are to be paid. There
shall be no special fund out of which benefits shall be paid.   7.   Plan
Administrator. The Employee Benefits Plans Committee of Monsanto shall be the
Plan Administrator and the named fiduciary and shall have the discretionary
authority to construe and interpret the provisions of the Plan, decide all
questions of eligibility and participation and control and manage the operation
and administration of the Plan. No member of the Employee Benefits Plans
Committee shall make any decision or take any action covering exclusively his or
her own benefits under the Plan.   8.   Claims. Any claim for benefits shall be
processed in accordance with Section 503 of the Employee Retirement Income
Security Act of 1974, as amended and the regulations thereunder.   9.  
Amendment and Termination. The Plan may, at any time, be amended or terminated
by the Committee by a written instrument executed by an authorized executive
officer or by its own action.   10.   Taxation of Benefits. Pursuant to Treasury
Regulation Section 1.105-11(g), reimbursements for medical benefits described in
Section 4.A shall be excludable from a Participant’s income for U.S. federal
income tax purposes. Notwithstanding any of the foregoing, all applicable tax
laws and regulations will be applied with respect to a Participant’s
participation in the Plan.   11.   Governing State Law. This Plan shall be
construed and enforced according to the laws of the State of Missouri, to the
extent not preempted by federal law.

 